DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments filed with respect to the 103 rejections of claims 1,10,18 and their dependent claims have been fully considered but they are not persuasive. Applicant argues that Koike does not disclose manipulation of the inlet of the container based on the size and shape of the pills, however Koike is not relied on to teach manipulation of the inlet of the container based on the size and shape of the pills. Yuyama is relied on to teach an autocalibration station that manipulates the inlet of the container based on the size and shape of the pills and Koike is relied on to teach that the calibration station spaced apart and distance from the first dispensing locations and that a cell maybe mounted in one of the first dispensing locations. Koike does not need to teach features which are already disclosed or taught by other art used in the rejection. For at least the foregoing reasons claims 1-19 stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. US 2006/0241807 in view of Yuyama et al. US 2015/0190312 and Koike et al. US 2016/0331640.
Daniels discloses an automated pharmaceutical dispensing system comprising:
(Re claim 1) “a tablet dispensing station comprising a plurality of cells for dispensing pills, each of the cells mounted in a dispensing location” (62 figure 2). “each of the cells including a channel for dispensing pills into a container and an inlet configured to be adjustable so that pills in the cell are conveyed through the inlet and into the channel in single file” (para 0095, figure 20A-22).
Daniels does not disclose an autocalibration station, the autocalibration station comprising a mechanism for automatically adjusting the inlet of a cell based on the dimensions of the pills to be contained in the cell nor that the autocalibration station is configured and located to also provide a dispensing location, such that a cell docked therein may function to dispense pills. Nor does Daniel disclose that the autocalibration station is spaced apart and distinct from the first dispensing locations and that a cell with an automatically adjusted inlet maybe mounted in one of the first dispensing locations.
Yuyama teaches an autocalibration station, the autocalibration station comprising a mechanism for automatically adjusting the inlet of a cell based on the dimensions of the pills to be contained in the cell nor that the autocalibration station is configured and located to also provide a dispensing location, such that a cell docked therein may function to dispense pills (para 0226-0233, figure 1).
Koike teaches that a calibration station is spaced apart and distinct from the first dispensing locations and that a cell maybe mounted in one of the first dispensing locations (400,200 figure 1).
It would have been obvious to one skilled in the art to modify the system of Daniels to include an autocalibration station, the autocalibration station comprising a mechanism for automatically adjusting the inlet of a cell based on the dimensions of the pills to be contained in the cell nor that the autocalibration station is configured and located to also provide a dispensing location, such that a cell docked therein may function to dispense pills because it eliminates the need to manual adjust the inlets and to include disclose that the autocalibration station is spaced apart and distinct from the first dispensing locations and that a cell with an automatically adjusted inlet maybe mounted in one of the first dispensing locations because it allows for a more cells to be mounted in the dispenser while given better access to the cell being calibrated.
(Re claim 2) “the autocalibration station is divided into two substations, each configured to provide a dispensing location” (62 figure 2, Daniels; 2,21,22 figure 1, Yuyama).
(Re claim 3) “wherein an upper one of the substations of the autocalibration station is located directly above a lower one of the substations” (62 figure 2, Daniels; 2,21,22 figure 1, Yuyama).
(Re claim 4) “wherein only the lower substation is configured to automatically adjust the inlet of a cell” (22 figure 1, Yuyama).
(Re claim 5) “wherein the upper and lower substations are arranged and configured to accommodate a single supercell” (figure 29b, para 0109-0111, Daniels; 22 figure 1, Yuyama).
(Re claim 6) “ the system is configured to generate an air stream to a cell to dispense pills therefrom, and wherein the autocalibration station includes an air port that connects with an air port on a cell mounted in the autocalibration station” (176’ figure 29a, Daniels). Daniels as modified by Yuyama to autocalibrate and dispense would require an air port.
(Re claim 7) “each cell includes a PCB that connects with an electronics block, wherein the electronics block is operatively connected to a controller that controls operation of the system, and wherein the autocalibration station includes an electronics block so that the controller can communicate with a cell docked in the autocalibration station. (para 0101, figure 23a, Daniels; ‘control board’ para 0090, 0267, Yuyama)
(Re claim 8) “a scanner operatively connected to the controller” (figure 23b, Daniels; para 0053, 0461, 0470, Yuyama).
(Re claim 9) The scanner as taught by Yuyama is wireless and could be located above the autocalibration station (para 0053) and Daniels does not disclose the location of its reader.

Daniels discloses a method of loading a cell into an automated pharmaceutical dispensing system, comprising the steps of:
(Re claim 10) “(a) providing an automated pharmaceutical dispensing machine, comprising: a tablet dispensing station comprising a plurality of cells for dispensing pills” (62 figure 2). “each of the cells mounted in a dispensing location, each of the cells including a channel for dispensing pills into a container and an inlet configured to be adjustable so that pills in the cell are conveyed through the inlet and into the channel in single file” (para 0095, figure 20A-22).
Daniels does not disclose an autocalibration station, the autocalibration station comprising a mechanism for automatically adjusting the inlet of a cell based on the dimensions of the pills to be contained in the cell;
(b) docking a cell to be calibrated in the autocalibration station;
(c) identifying a pill type to fill the cell in the docking station;
(d} automatically adjusting the inlet of the cell with the autocalibration station based in
the pill type identified in step (c); and
(e) loading the cell with pills identified in step (c); and
(f) dispensing pills from the cell in the autocalibration station
	
	Nor that the auto calibration station is spaced apart and distinct from the first dispensing locations of the tablet dispensing station and that a cell is configured for mounting in a first dispensing location.
Yuyama teaches an autocalibration station, the autocalibration station comprising a mechanism for automatically adjusting the inlet of a cell based on the dimensions of the pills to be contained in the cell;
(b) docking a cell to be calibrated in the autocalibration station;
(c) identifying a pill type to fill the cell in the docking station;
(d} automatically adjusting the inlet of the cell with the autocalibration station based in
the pill type identified in step (c); and
(e) loading the cell with pills identified in step (c); and
(f) dispensing pills from the cell in the autocalibration station (para 0226-0233, figure 1).
Koike teaches a calibration station is spaced apart and distinct from the first dispensing locations of the tablet dispensing station and that a cell is configured for mounting in a first dispensing location and the calibration station (200, 400 figure 1).
It would have been obvious to one skilled in the art to modify they system of Daniels to include an autocalibration station, the autocalibration station comprising a mechanism for automatically adjusting the inlet of a cell based on the dimensions of the pills to be contained in the cell;
(b) docking a cell to be calibrated in the autocalibration station;
(c) identifying a pill type to fill the cell in the docking station;
(d} automatically adjusting the inlet of the cell with the autocalibration station based in
the pill type identified in step (c); and
(e) loading the cell with pills identified in step (c); and
(f) dispensing pills from the cell in the autocalibration station (para 0226-0233, figure 1).
because it eliminates the need to manual adjust the inlets for the identified pill type and include that the auto calibration station is spaced apart and distinct from the first dispensing locations of the tablet dispensing station and that a cell is configured for mounting in a first dispensing location because it allows for a more cells to be mounted in the dispenser while given better access to the cell being calibrated.

	(Re claim 11) Daniels does not disclose (c) comprises scanning a stock bottle of the pill type.
Yuyama teaches scanning a stock bottle of the pill type (para 0053, 0461, 0470).
It would have been obvious to one skilled in the art to modify they system of Daniels to include scanning a stock bottle of the pill type because it allows for confirmation and entry of medicine information including at least type and count without having to manual type them in.
(Re claim 12) “(d) comprises adjusting at least one of the height and width of the inlet” (para 0037-0038, figures 21,22, Daniels; para 0226-0233, Yuyama).
(Re claim 13) “the autocalibration station is divided into two substations, each configured to provide a dispensing location” (62 figure 2, Daniels; 2,21,22 figure 1, Yuyama).
(Re claim 14) “wherein an upper one of the substations of the autocalibration station is located directly above a lower one of the substations” (62 figure 2, Daniels; 2,21,22 figure 1, Yuyama).
(Re claim 15) “wherein only the lower substation is configured to automatically adjust the inlet of a cell” (22 figure 1, Yuyama).
(Re claim 16) “(f) generating an air stream to the cell to dispense pills therefrom, and wherein the autocalibration station includes an air port that connects with an air port on the cell docked in the autocalibration station” (176’ figure 29a, Daniels). Daniels as modified by Yuyama to autocalibrate and dispense would require an air port.
(Re claim 17) “each cell includes a PCB that connects with an electronics block, wherein the electronics block is operatively connected to a controller that controls operation of the system, and wherein the autocalibration station includes an electronics block so that the controller can communicate with a cell docked in the autocalibration station. (para 0101, figure 23a, Daniels; ‘control board’ para 0090, 0267, Yuyama)

Daniels discloses an automated pharmaceutical dispensing system, comprising:
(Re claim 18) “a tablet dispensing station comprising a plurality of cells for dispensing pills, each of the cells mounted in a dispensing location” (62 figure 2). “each of the cells including a channel for dispensing pills into a container and an inlet configured to be adjustable so that pills in the cell are conveyed through the inlet and into the channel in single file” (para 0095, figure 20A-22).
Daniels does not disclose an autocalibration station, the autocalibration station comprising a mechanism for automatically adjusting the inlet of a cell based on the dimensions of the pills to be contained in the cell nor that the autocalibration station is configured and located to also provide a dispensing location, such that a cell docked therein may function to dispense pills. Nor that the auto calibration station is spaced apart and distinct from the first dispensing locations of the tablet dispensing station and that a cell is configured for mounting in a first dispensing location.
Yuyama teaches an autocalibration station, the autocalibration station comprising a mechanism for automatically adjusting the inlet of a cell based on the dimensions of the pills to be contained in the cell nor that the autocalibration station is configured and located to also provide a dispensing location, such that a cell docked therein may function to dispense pills (para 0226-0233, figure 1).
Koike teaches a calibration station is spaced apart and distinct from the first dispensing locations of the tablet dispensing station and that a cell is configured for mounting in a first dispensing location and the calibration station (200, 400 figure 1).
It would have been obvious to one skilled in the art to modify the system of Daniels to include an autocalibration station, the autocalibration station comprising a mechanism for automatically adjusting the inlet of a cell based on the dimensions of the pills to be contained in the cell nor that the autocalibration station is configured and located to also provide a dispensing location, such that a cell docked therein may function to dispense pills because it eliminates the need to manual adjust the inlets and that a cell is configured for mounting in a first dispensing location because it allows for a more cells to be mounted in the dispenser while given better access to the cell being calibrated.
(Re claim 19) “further comprising an interlock system configured to prevent removal of a cell from the autocalibration station during the autocalibration process” (183,187 figure 24,25).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655